Exhibit 10.2
LUMINEX CORPORATION
RESTRICTED SHARE UNIT AWARD AGREEMENT
(2009 LTIP)
     THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___day of                      , 2009 (the “Grant Date”),
between Luminex Corporation, a Delaware corporation, (together with its
Subsidiaries, the “Company”), and                                          (the
“Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Luminex Corporation 2009 Long Term
Incentive Plan (the “LTIP”).
     WHEREAS, the Company has adopted the LTIP under the Luminex Corporation
2006 Equity Incentive Plan, as amended from time to time (the “Plan”), which
provides for the issuance of Performance Awards under the Plan in the form of
Restricted Share Units; and
     WHEREAS, pursuant to the LTIP, the Committee has granted a Performance
Award of Restricted Share Units to the Grantee as provided herein;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Restricted Share Units.
          (a) The Company hereby grants to the Grantee an award (the “Award”) of
[MAX AMT SPECIFIED IN PLAN] Restricted Share Units (the “RSUs”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the LTIP.
          (b) The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with Section 2 hereof.
          (c) Upon the completion of the Performance Period set forth in the
LTIP and the Committee’s determination of the achievement of the performance
targets set forth on Schedule A of the LTIP (the “Determination Date”), the
number of RSUs granted hereby shall be immediately reduced to equal the number
of Eligible Units determined in accordance with the LTIP. Grantee shall have no
further rights with respect to any RSUs in excess of the Eligible Units and such
excess number shall be deemed cancelled for purposes of the Plan.
     2. Terms; Restricted Period.
          (a) Except as provided herein and subject to such other exceptions as
may be determined by the Committee in its discretion, the “Restricted Period”
for fifty percent (50%) of the Eligible Units granted herein shall immediately
expire on the Determination Date; the Restricted Period for the remaining fifty
percent (50%) of the Eligible Units granted herein shall expire on the second
anniversary of the completion of the Performance Period.
          (b) No dividend equivalents shall be paid or payable with respect to
the RSUs covered by this Award. The Grantee shall not be entitled to voting
rights with respect to the RSUs covered by this Award.
          (c) None of the RSUs may be sold, assigned, transferred, pledged,
hypothecated or

 



--------------------------------------------------------------------------------



 



otherwise encumbered or disposed of during the Restricted Period as to such
RSUs.
          (d) Except as otherwise determined by the Committee at or after the
grant of the Award hereunder, any RSUs as to which the applicable “Restricted
Period” has not expired shall be forfeited, and all rights of the Grantee to
such Awards shall terminate, without further obligation on the part of the
Company, unless the Grantee remains in the continuous employment of the Company
or its Subsidiaries for the entire Restricted Period.
          (e) Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Eligible Units awarded hereunder (as to which
such Restricted Period has not previously terminated), upon the occurrence of
termination of the Grantee’s employment with the Company (or a Subsidiary or
Affiliate) after the end of the Performance Period which results from any of the
following: (i) Grantee’s death or Disability (to be determined in the sole
discretion of the Committee); (ii) the involuntary termination of Grantee’s
employment by the Company without Cause; or (iii) Grantee ceases employment with
the Company for Good Reason or by reason of Retirement.
          (f) Notwithstanding the foregoing, if a Change in Control occurs prior
to the end of the Performance Period, the Committee shall determine the Eligible
Units by (i) applying the performance criteria set forth in the LTIP using the
effective date of the Change in Control as the end of the Performance Period,
and by appropriately and proportionately adjusting the performance criteria for
such shortened Performance Period, and (ii) multiplying the number of Units so
determined by .3333 if the Change in Control occurs in 2009, .6667 if the Change
in Control occurs in 2010, and 1 if the Change in Control occurs in 2011
(rounding the resulting number of Eligible Units to the nearest whole number).
Upon a Change in Control, the Restricted Period for any Eligible Units awarded
hereunder (as to which such Restricted Period has not previously terminated, and
including Eligible Units as a result of the application of the previous
sentence) shall automatically terminate.
     3. Termination of Restrictions. Settlement of an Eligible Unit shall be
made within 30 days (with the date of payment selected by the Company in its
sole discretion) of the termination of the Restricted Period related to such
Eligible Unit. Subject to the provisions of the Plan, any settlement of an RSU
pursuant to this Award shall be made through the issuance to the Grantee (or to
the executors or administrators of Grantee’s estate, after the Company’s receipt
of notification of Grantee’s death, as the case may be) of a stock certificate
for a number of Shares equal to the number of the RSUs to be settled. Following
receipt of such Shares, the Grantee may receive, hold, sell or otherwise dispose
of such Shares free and clear of the restrictions imposed under the LTIP and
this Agreement.
     4. Certain Payments upon a Change in Control. In the event that any
settlement of Eligible Units pursuant to this Agreement causes the aggregate
payments or benefits to be made or afforded to the Grantee under this Agreement,
together with any other payments or benefits received or to be received by the
Grantee, in connection with a Change in Control (collectively, “Total Change in
Control Payments”) to exceed one hundred ten percent (110%) of the maximum
amount permitted under Section 280G of the Code to be received without incurring
an excise tax under Section 4999 of the Code (the “280G Maximum”), then the
Company shall pay to Grantee an additional amount, in cash, necessary to
reimburse the Grantee on an after-tax basis, as described below, for any excise
tax payable by the Grantee under Section 4999 of the Code. If Total Change in
Control Payments, however, do not exceed one hundred ten percent (110%) of the
280G Maximum, then, at the election of the Grantee, (i) such payments or
benefits shall be payable or provided to the Grantee over the minimum period
necessary to reduce the present value of such payments or benefits to an amount
which is one dollar ($1.00) less than the 280G Maximum or (ii) the payments or
benefits to be provided under this Agreement (or any other agreement or
arrangement between the Grantee and the Company) shall be reduced to the extent
necessary to avoid

2



--------------------------------------------------------------------------------



 



incurrence of the excise tax under Section 4999 of the Code, with the allocation
of the reduction among such payments and benefits to be determined by the
Grantee. For purposes of determining the amount of any payment described in this
Section 4, the Grantee shall be deemed to have been reimbursed on an after-tax
basis for any excise tax described herein if the Grantee has received (a) the
amount of such excise tax and (b) the amount of any taxes (including federal,
state and local income taxes as well as any excise tax under Section 4999 of the
Code) payable on account of the reimbursement for such excise tax and any such
income and excise taxes payable on account of such reimbursement for income and
excise taxes. In the event that the Grantee and the Company fail to agree as to
the amount described herein within fifteen (15) days following a Change in
Control, such amount will be determined by a firm of independent accountants
(the cost of which shall be born by the Company or its successor) mutually
agreed upon by the Grantee and the Company within thirty (30) days following the
Change in Control. The Company shall reimburse the Grantee for any additional
income and/or excise taxes (and any penalties and interest thereon) as may be
determined to be payable by any taxing authority in respect of any excise tax
imposed under Section 4999 of the Code and any reimbursement described herein.
The payment described in this paragraph shall be payable on the thirtieth day
following the Change in Control, or as soon thereafter as is practicable if an
accounting firm is determining the amount. For the avoidance of doubt, Grantee
shall be entitled to an additional payment as described in this Section 4 if and
only if (i) the Restricted Period of any RSUs terminates pursuant to
Section 2(f) or otherwise in connection with a Change in Control, or (ii) any
RSUs become Eligible Units pursuant to Section 2(f).
     5. No Right to Continued Employment. This Agreement shall not be construed
as giving Grantee the right to be retained in the employ of the Company of its
Subsidiaries, and the Company or its Subsidiaries may at any time dismiss
Grantee from employment, free from any liability or any claim under the LTIP but
subject to the terms of the Grantee’s Employment Agreement, if any.
     6. Adjustments. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, this Award in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.2 of the Plan) affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the LTIP.
     7. Amendment to Award. Subject to the restrictions contained in the Plan
and the LTIP, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate the Award,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of the Grantee or any holder or beneficiary of the
Award shall not to that extent be effective without the consent of the Grantee,
holder or beneficiary affected.

3



--------------------------------------------------------------------------------



 



     8. Withholding of Taxes. Upon the lapse of the Restricted Period and the
issuance of Shares with respect to any portion of this Award, the Company shall
satisfy any applicable withholding obligations or withholding taxes
(“Withholding Taxes”) as set forth by Internal Revenue Service guidelines for
the employer’s minimum statutory withholding with respect to Grantee and issue
Shares to the Grantee without restriction. As a condition to receiving
settlement of the RSUs hereunder, the Company may require Grantee to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold from any payments hereunder or from any compensation or other amount
owing to Grantee, an amount of cash necessary for the Company to satisfy any
Withholding Taxes in respect of this Award. In its sole and absolute discretion,
the Company may satisfy the required Withholding Taxes by withholding from the
Shares otherwise issuable pursuant to settlement of the Award that number of
whole Shares necessary to satisfy Withholding Taxes with respect to such Shares
based on the Fair Market Value of the Shares as of the date the Restricted
Period ends.
     9. Plan and LTIP Govern. The Grantee hereby acknowledges receipt of a copy
of the LTIP and the Plan and agrees to be bound by all the terms and provisions
thereof. The terms of this Agreement are governed by the terms of the LTIP and
the Plan, and in the case of any inconsistency between the terms of this
Agreement and the terms of the LTIP and the Plan, the terms of the LTIP and the
Plan shall govern.
     10. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     11. Notices. All notices required to be given under this Grant shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

     To the Company:   Luminex Corporation
12212 Technology Blvd.
Austin, TX 78727
Attn: Corporate Secretary

     To the Grantee:     The address then maintained with respect to the Grantee
in the Company’s records.

     12. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
     13. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Grantee’s legal representatives. All obligations imposed upon
the Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

4



--------------------------------------------------------------------------------



 



     14. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.
[Remainder of page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

                  LUMINEX CORPORATION    
 
           
 
  By:        
 
     
 
   
 
                GRANTEE:    
 
                          Please Print    
 
                GRANTEE:    
 
                          Signature    

6